UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH COCUZZA,

                                Plaintiff,
                                                             No. 17-CV-8217 (KMK) (PED)
                          V.
                                                                ORDER ADOPTING R&R
 ROCKLAND COUNTY, New York; and
 SHERRIFF LOUIS FALCO, III, Individually,

                               Defendants.


KENNETH M. KARAS , United States District Judge:

       On November 7, 2019, Magistrate Judge Paul E. Davison ("Judge Davison") entered a

Report & Recommendation (the "R&R") recommending that this Court grant Plaintiffs Motion

for Attorney' s Fees in part, concluding that Plaintiff should be awarded a total amount of

$16,433 .55 , consisting of $15,396.00 in attorney's fees and fees for paralegal tasks and

$1,037.55 in costs. (R&R 19 (Dkt. No. 41).) 1 In the thorough and well-reasoned R&R, Judge

Davison provided notice that objections to the R&R were due within 14 days and that failure to

object would preclude later appellate review of any order of judgment that will be entered. (Id.

at 19.) No objections were filed.

       Because no objections have been filed, the Court reviews the R&R "only for clear error

on the face of the record. " See Brennan v. Colvin , No. 13-CV-6338, 2015 WL 1402204, at *1

(S.D.N.Y. Mar. 25 , 2015) (internal quotation marks omitted); see also Iannalo v. Astrue, No. 10-



       1
         Pursuant to 42 U.S .C. § 1988(b), a court may award "the prevailing party" in a§ 1983
lawsuit "reasonable attorneys ' fees and costs." Coakley v. Webb , No. 14-CV-8438, 2016 WL
1047079, at *2 (S .D.N.Y. Mar. 9, 2016) (quotation marks omitted). Here, following summary
judgment motion practice, Joseph Cocuzza ("Plaintiff") received and accepted a $15 ,000 Offer
of Judgment from Defendants, which was approved by the Court on April 17, 2019. (See Dkt.
No. 31.)
CV-7602, 2012 WL 523619, at *l (S .D.N.Y. Feb. 16, 2012) (same). Having reviewed the R&R

for clear error and finding none, the Court adopts the R&R in its entirety.

         Accordingly, it is hereby:

         ORDERED that Plaintiffs Motion for Attorney's Fees is granted in part in the amount of

$16,433.55 , with the award to be made payable to Plaintiffs counsel. The Clerk of Court is

respectfully requested to terminate the pending Motion. (Dkt. No. 32.)

SO ORDERED.
Dated:          December d__, 2019
                White Plains, New York



                                                                                JUDGE




                                                 2
